       Case 9:21-cr-00014-DLC Document 20 Filed 04/09/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION

UNITED STATES OF AMERICA,

                                Plaintiff,
                                             CR 21-14-M-DLC-04
vs.

KEVIN JOHN AUDETT,                           WARRANT FOR ARREST

                             Defendant.


TO: UNITED STATES MARSHAL AND ANY AUTHORIZED                         UNITED STATES OFFICER



        YOU ARE HEREBY COMMANDED to arrest KEVIN JOHN AUDETT and take the
arrested person without unnecessary delay before the nearest federal magistrate judge to answer
the Indictment charging him with Conspiracy in violation of Title 18 United States Code, Section
371; and Interstate Transportation of Stolen Vehicles in violation of Title 18 United States Code,
Sections 2312 and 2.

Assigned to: AU SA Jennifer Clark



Nicole Stephens, Deputy Clerk
AS ORDERED BY U.S. MAGISTRATE JUDGE KATHLEEN L. DESOTO
Missoula, Montana

Date of Issue: 25th day of March, 2021

                                              RETURN
DATE RECEIVED:                                         LOCATION:

EXECUTED BY ARREST OF THE ABOVE-NAMED DEFENDANT

                                                                               Rod Ostermiller
                                                                       UNITED STATES MARSHAL

                                               Deputy U.S. Marshal
